The plaintiff is under guardianship as a spendthrift. Upon his petition for revocation, the probate court found that the cause for guardianship had ceased; but his petition was denied, on the ground that his creditors' rights might be injuriously affected by a revocation before the completion of the pending process of settling his estate in the insolvent course, under Gen. Laws, c. 186, s. 10. Without undertaking to determine what effect, if any, a revocation will have upon that process, or upon the rights of his creditors, we are of the opinion that he is entitled to personal freedom and a decree of revocation.
Decree reversed.
All concurred.